J-S62037-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

THOMAS E. ROBINSON

                            Appellant                       No. 3614 EDA 2013


               Appeal from the PCRA Order November 18, 2013
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0002653-1996


BEFORE: ALLEN, J., OLSON, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                 FILED DECEMBER 01, 2014

       Thomas E. Robinson appeals pro se from the order entered November

18, 2013, in the Court of Common Pleas of Montgomery County that

dismissed, as untimely, his sixth1 Post Conviction Relief Act (“PCRA”)

petition.2    In 1996, Robinson was convicted of first-degree murder and

sentenced to life imprisonment.                This Court affirmed the judgment of

sentence, and Robinson did not file a petition for allowance of appeal with

the Pennsylvania Supreme Court. See Commonwealth v. Robinson, 718
____________________________________________


1
  Robinson previously sought collateral relief by filing PCRA petitions, and
petitions for writs of habeas corpus, which were treated as PCRA petitions.
All such attempts were unsuccessful. See Commonwealth v. Robinson, 34
A.3d 239 [1190 EDA 2011] (Pa. Super. 2011) (unpublished memorandum)
(discussing procedural history in fifth PCRA appeal), appeal denied, 38 A.3d
824 (Pa. 2012).
2
    42 Pa.C.S. §§ 9541–9546.
J-S62037-14



A.2d 861 [No. 33 Philadelphia 1997] (Pa. Super. 1998) (unpublished

memorandum). In this appeal, Robinson contends that he has satisfied the

statutory exceptions to the PCRA’s time limitation that allow review of an

untimely petition. We disagree with Robinson and affirm.

       “In reviewing the denial of PCRA relief, we examine whether the PCRA

court’s determinations are supported by the record and are free of legal

error.” Commonwealth v. Taylor, 67 A.3d 1245, 1248 (Pa. 2014)

(quotations and citation omitted), cert. denied, 134 S. Ct. 2695 (2014). “The

PCRA timeliness requirement, however, is mandatory and jurisdictional in

nature.” Id. (citation omitted).

       All PCRA petitions must be filed within one year of the date the

judgment of sentence becomes final,3 unless the petition alleges, and the

petitioner proves, that one of the three enumerated exceptions to the time

for filing requirement is met.        See 42 Pa.C.S. § 9545(b)(1).   In previous

appeals, this Court has determined that Robinson’s judgment of sentence

became final in 1998.4
____________________________________________


3
  A judgment is deemed final “at the conclusion of direct review, including
discretionary review in the Supreme Court of the United States and the
Supreme Court of Pennsylvania, or at the expiration of time for seeking
review.” 42 Pa.C.S. § 9545(b)(3).
4
  See Commonwealth v. Robinson, 981 A.2d 932 [326 EDA 2009] (Pa.
Super. 2009) (unpublished memorandum, at 4) (third PCRA appeal);
Commonwealth v. Robinson, 924 A.2d 697 [353 EDA 2006] (Pa. Super.
2007) (unpublished memorandum, at 3–4) (second PCRA appeal), appeal
denied, 926 A.2d 973 (Pa. 2007).



                                           -2-
J-S62037-14



       On January 13, 2012, Robinson filed in this Court two requests for

relief at 353 EDA 2006, which is the Superior Court docket number for

Robinson’s second PCRA appeal.5 On February 27, 2012, this Court issued

the following per curiam order:

       The Petitioner’s Request for Leave to Re-Open Appeal in Light of
       New Evidence Proving that this Court Egregiously Denied him
       PCRA Relief After Considering a Brief Prepared by a Mental [sic]
       Ill and Substance Abusing PCRA Counsel Thomas R. Quinn,” and
       an “Application for Relief Pursuant to Pa.R.App.P. Rule 123” [sic]
       are denied without prejudice to seek the requested relief
       pursuant to the Post Conviction Relief Act, 42 Pa.C.S. §§
       9541-9546.

Order, 2/27/2012 (emphasis added).               Robinson filed the PCRA petition

underlying this appeal on April 4, 2012.          The PCRA court issued notice of

intent to dismiss in accordance with Pa.R.Crim.P. 907, and Robinson filed

pro se objections to the court’s notice. On November 18, 2013, the PCRA

court dismissed the petition as untimely, and this appeal followed.


____________________________________________


5
  Robinson filed his second PCRA petition in April 2005.     See
Commonwealth v. Robinson, supra, 924 A.2d 697 [353 EDA 2006] (Pa.
Super. 2007) (unpublished memorandum, at 2).

      Robinson had filed his first PCRA petition on April 1, 1999. See
Commonwealth v. Robinson, 769 A.2d 1209 [289 EDA 2000] (Pa. Super.
2000) (unpublished memorandum) (reversing PCRA court’s order denying
PCRA relief and permitting withdrawal of counsel, and remanding for further
proceedings); Commonwealth v. Robinson, 792 A.2d 618 [1559 EDA 01]
(Pa. Super. 2001) (unpublished memorandum) (pro se appeal; affirming
PCRA court order), appeal denied, 805 A.2d 522 (Pa. 2002).




                                           -3-
J-S62037-14



      Preliminary to our discussion, we address Robinson’s contention that

the PCRA court “erroneously treated [Robinson’s] re-filed 2nd PCRA/Habeas

Corpus as [a] sixth PCRA petition and subsequently dismissed it as

untimely.”    Robinson’s Brief in Support [of] Re-Filed Second PCRA and

Habeas Corpus Relief, at 10. Robinson states in his pro se brief: “The Pa.

Superior Court directed [Robinson] to re-file this [second] petition ….” Id.

Robinson misconstrues this Court’s order.

      This Court’s order did not direct Robinson to file the present petition.

This Court did not direct Robinson to “re-file” his second PCRA petition that

has already been litigated.   See Commonwealth v. Robinson, 924 A.2d
697 [353 EDA 2006] (Pa. Super. 2007) (unpublished memorandum), appeal

denied, 926 A.2d 973 (Pa. 2007).        Rather, this Court denied Robinson’s

requests for relief “without prejudice to seek the requested relief pursuant to

the Post Conviction Relief Act[.]” Order, 2/27/2012, supra. As such, this

Court did not “direct” Robinson to “re-file” his second petition.

      We agree with the PCRA court that Robinson’s present petition, filed

pro se on April 4, 2012, is his sixth PCRA petition. See PCRA Court Opinion,

11/18/2013. In light of the PCRA’s one-year time bar, it is patently untimely

unless Robinson pleads and proves an exception to the PCRA’s one year time

bar. The timeliness exceptions are set forth in the PCRA as follows:

      (b) Time for filing petition.—

      (1)        Any petition under this subchapter, including a second
                 or subsequent petition, shall be filed within one year of


                                      -4-
J-S62037-14


                the date the judgment becomes final, unless the
                petition alleges and the petitioner proves that:

     (i)       the failure to raise the claim previously was the
               result of interference by government officials with
               the presentation of the claim in violation of the
               Constitution or laws of this Commonwealth or the
               Constitution or laws of the United States;

     (ii)      the facts upon which the claim is predicated were
               unknown to the petitioner and could not have been
               ascertained by the exercise of due diligence;

     (iii)     the right asserted is a constitutional right that was
               recognized by the Supreme Court of the United
               States or the Supreme Court of Pennsylvania after
               the time period provided in this section and has
               been held by that court to apply retroactively.

     (2) Any petition invoking an exception provided in paragraph (1)
     shall be filed within 60 days of the date the claim could have been
     presented.

42 Pa.C.S. § 9545(b)(1), (2).

     Here, Robinson argues in his brief that the three statutory exceptions

are applicable to his petition.   In that Robinson is claiming the present

petition is a re-filed second petition, Robinson’s arguments appear to relate

to his second petition. See Robinson’s Brief in Support [of] Re-Filed Second

PCRA and Habeas Corpus Relief.     However, as already stated, the instant

petition must be treated as Robinson’s sixth petition.      We address the

claimed exceptions in reverse order.

     First, Robinson relies on the exception set forth at 42 Pa.C.S. §

9545(b)(1)(iii) for a newly recognized constitutional right that applies

retroactively, and in support cites Commonwealth v. Bennett, 930 A.2d


                                       -5-
J-S62037-14



1264 (Pa. 2007).6          This argument is unavailing.     As this Court noted in

Commonwealth v. Watts, 23 A.3d 980 (Pa. 2011), the Bennett decision

did not recognize a new constitutional right and therefore subsection

9545(b)(1)(iii) is “clearly inapplicable.” Id. at 984 n.3.

       Nor does Robinson’s petition satisfy the exception for “unknown facts,”

set forth at 42 Pa.C.S. § 9545(b)(1)(ii).           In support of this exception,

Robinson     relies   on    a   May    2003    Senate   Report,   entitled   “Minority

Representation in Jury Selecting Process.”

       Subsection 9545(b)(1)(ii)’s exception has two components, which

must be alleged and proved: 1) the facts upon which the claim was

predicated were unknown and 2) could not have been ascertained by the

exercise of due diligence. Commonwealth v. Bennett, supra, 930 A.2d at

1271–1272. Here, Robinson states in his brief that he became aware of the

report on September 9, 2003,7 four months after its issuance. However, a

petition invoking the “unknown facts” exception, based upon this report, was

required to be filed within 60 days of the date the claim could have been
____________________________________________


6
  In Bennett, the Pennsylvania Supreme Court held that when a petitioner
claims he was abandoned on appeal by former counsel, he may successfully
invoke subsection 9545(b)(1)(ii) if he can establish that the facts upon
which his claim is predicated were unknown to him and could not have been
discovered through the exercise of due diligence. Bennett, 930 A.2d at
1271.
7
 Robinson’s Brief in Support [of] Re-Filed Second PCRA and Habeas Corpus
Relief, at 19.




                                           -6-
J-S62037-14



presented.      See 42 Pa.C.S. § 9545(b)(2), supra.            Robinson’s present

petition fails to comply with this requirement.

       Lastly, Robinson claims he satisfied the exception for governmental

interference, set forth at 42 Pa.C.S. § 9545(b)(1)(i). Specifically, Robinson

claims that the Commonwealth improperly interfered with Robinson’s direct

appeal and first PCRA petition by failing to appoint counsel to represent him

in those appeals.      However, Robinson’s direct appeal was decided by this

Court on May 5, 1998, and Robinson was aware of counsel’s abandonment in

August, 1998 when he filed a petition for allocatur nunc pro tunc in the trial

court.8 Likewise, Robinson proceeded pro se in his 1999 appeal from the

denial of his first PCRA petition after counsel withdrew pursuant to a no-

merit letter, and he was aware during those proceedings that he did not

have appellate PCRA counsel.9            Therefore, the present petition, alleging

these claims of governmental interference, does not meet the 60-day

requirement of Section 9545(b)(2).


____________________________________________


8
 See Commonwealth v. Robinson, 769 A.2d 1209 [289 EDA 2000] (Pa.
Super. 2000) (unpublished memorandum, at 1).
9
  See Commonwealth v. Robinson, 769 A.2d 1209 [289 EDA 2000] (Pa.
Super. 2000) (unpublished memorandum) (reversing PCRA court’s order and
remanding for further proceedings); Commonwealth v. Robinson, 792
A.2d 618 [1559 EDA 01] (Pa. Super. 2001) (unpublished memorandum)
(pro se appeal; affirming PCRA court order), appeal denied, 805 A.2d 522
(Pa. 2002).




                                           -7-
J-S62037-14



       Finally, to the extent that Robinson claims in his brief that “a few years

after petitioner’s 2nd PCRA appeal [] petitioner obtain[ed] a copy of PCRA

counsel[’s] [] misconduct and … mental illness,”10 we note that “a claim for

ineffective assistance of counsel does not save an otherwise untimely

petition for review on the merits.”            Commonwealth v. Gamboa-Taylor,

753 A.2d 780, 785 (Pa. 2000).

       In sum, the present petition is Robinson’s sixth petition, the petition is

patently untimely, and no statutory exception is applicable to this petition.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2014




____________________________________________


10
  Robinson’s Brief in Support [of] Re-Filed Second PCRA and Habeas Corpus
Relief, at 9–10.




                                           -8-